DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The status of the claims for this application is as follows.  
Claims 1-6 are currently pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/27/2020 was considered by the examiner.

Drawings
The drawings are objected to because it is unclear as to what is the “body” and what is the “body ring”.  Where in the figures, is the body clearly indicated as being a different structure from the body ring and how are they labeled clearly to indicate such?  Claim 1 recites, “wherein a protruding part is formed on an outward surface of the body 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “further comprising round protrusions formed at predetermined intervals in a circumferential direction on the circumference of the body” (claim 6) must be shown or the feature(s) canceled from the claim(s).  Claim 1 recites “the protruding part having an incline with respect to an outward direction of the 10body ring, and an uppermost end of the protruding part cutting in a direction perpendicular to the outward direction of the body ring” but then claim 6 requires “further comprising round protrusions formed at predetermined intervals in a circumferential direction on the circumference of the body”.  There is no illustration of the protruding part having an incline and an uppermost end of the protruding part cutting and then further comprising round protrusions formed at predetermined intervals.  This combination does not appear to be illustrated in the drawings.  No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
Claim 1 recites “wherein a protruding part is formed on an outward surface of the body ring”, but then claim 4 recites “saw-tooth protrusions formed on the circumference of the body”.  Claim 4 repeatedly refers to the protrusion(s) and their structures being on the body or related to the body.  Are the protrusions on the body or the body ring? The drawings and specification do not help clear up the matter because element 100 is indicated as the body in paragraph [24] of the specification, but in Fig. 2, 100 appears to be designating the body ring, as 100 has protrusions.  Additionally, the specification in paragraph [27] indicates that 200 is designated as the body ring and such appears to be illustrated in Fig. 4.  Fig. 6 illustrates element 100, but it is unclear as to what structure the lead line terminates on. Accordingly, what structure constitutes as the body and the body ring?  How are the protrusions on both the body and the body ring?
Claim 1 recites “the protruding part cutting in a direction”, however the specification does not indicate such a structure cuts/divides.  Is the claim setting froth that this part actually cuts something or that the part itself was cut in a given direction?
Claim 1 recites “the body ring…having a cut portion”.  Was applicant attempting to indicate a manufacturing process or a structural element?  How is a cut a structural element and how does the claim clearly set it forth?
The above are just some examples of issues with the claims.

The claims have been rejected as best understood.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Rosan, Sr. (US 3702707), (hereinafter, Rosan).

At the outset, the applicant is reminded that:
1.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).
2.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).


    PNG
    media_image1.png
    497
    945
    media_image1.png
    Greyscale


Re Clm 1: Rosan discloses cap loosening prevention device (see Figs. 1-4 and the Fig. above) for preventing a cap from loosening when the cap is fitted to a body (10 and 11), 
the cap loosening prevention device comprising: 
a body ring (11) formed in a circular shape (see Figs. 2 and 3, and the Fig. above) along a circumference of the body (at 15, see Fig. 4) and having a cut portion (11a), 
wherein a protruding part (22) is formed on an outward surface of the body ring (11), the protruding part having an incline (see the inclined surface(s) of the 22) with respect to an outward direction (2001, outer radial direction) of the body ring (11), and an uppermost end of the protruding part (1001’) cutting in a direction perpendicular to 
The recitation “cut” and “cutting” is a process which can be used to make the produce claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985).
Re Clm 4: Rosan discloses further comprising saw- tooth protrusions (other 22s) formed on the circumference of the body (1000, which is part of 10 and 11), wherein each of the saw-tooth protrusions (22) has a first surface (1001 and 1001’) formed perpendicular to an outer surface of the body (1001’ is perpendicular to 3001), a second surface (1002) connecting an uppermost end of the first surface (at 1001’ and see Figs. 2 and 3, and the Fig. above)) to the surface of the body (such as at the portion 4001), a third surface (1003) connecting the first surface to the second surface in an outward direction of the body (see Figs. 2 and 3, and see the Fig. above, 1003 is angled away from the body), and a fourth surface (1004) connecting the first surface and the second surface to have a specific incline with respect to the outward direction (see Figs. 2 and 3), and the first surface prevents the cap from being reversely rotated when the cap is reversely rotated to a rotation direction in a state in which the cap is fitted to the body and rotated from a portion where the second surface is positioned to a portion where the first surface is positioned, so that the cap is prevented from loosening (the first 
Re Clm 5: Rosan discloses further comprising the saw-tooth protrusions are formed at predetermined intervals to have an angle within a specific range with respect to the circumference of the body (see Figs. 2 and 3).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosan, Sr. (US 3702707), (hereinafter, Rosan) as applied to claim(s) 1, 4, and 5 above.
Re Clm 2: Rosa” discloses an inner diameter of the body ring is larger than an outer diameter of the body (see Fig. 4 the cross-section of 11 over 10).
Rosa fails to disclose 0.1 cm to 0.5 cm.
The fitting of members to one another can enhance the structures strength of the structure, can increase the performance of the structure, or can enhance the ease of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Rosa to have had 0.1 cm to 0.5 cm, for the purpose of increasing the strength of the structure, increasing the performance of the structure, or for improving the manufacturing of the structure, alternatively, for providing a structural relationship which would have yielded the same predictable result of forming a structure that aids in the prevention of the accidental removal of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Re Clm 3: Rosa” discloses the incline is formed at an angle with respect to the outward direction of the body ring (see Figs. 2 and 3 and the Fig. above).
Rosa fails to disclose of 30 degrees to 70 degrees.
The angular engagement of members to one another can enhance the structures strength of the structure, can increase the performance of the structure, or can enhance the ease of assembly of the structure, for the purpose of increasing the strength of the structure, increasing the performance of the structure, or for improving the manufacturing of the structure, alternatively, for providing a structural relationship which 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Rosa to have had 30 degrees to 70 degrees, for the purpose of increasing the strength of the structure, increasing the performance of the structure, or for improving the manufacturing of the structure, alternatively, for providing a structural relationship which would have yielded the same predictable result of forming a structure that aids in the prevention of the accidental removal of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  
Re Clm 6: Rosa” discloses protrusions formed at predetermined intervals in a circumferential direction on the circumference of the body (see Figs. 2 and 3 and the Fig. above).
Rosa fails to disclose round.
A round engagement member(s) can enhance the structures strength of the structure by better redistributing forces or loads placed upon it, can increase the performance of the structure, or can enhance the ease of assembly of the structure, for the purpose of enhancing the structures strength of the structure by better redistributing forces or loads placed upon it, increasing the performance of the structure, or for improving the manufacturing of the structure, alternatively, for providing a structural 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Rosa to have had round, for the purpose enhancing the structures strength of the structure by better redistributing forces or loads placed upon it, increasing the performance of the structure, or for improving the manufacturing of the structure, alternatively, for providing a structural relationship which would have yielded the same predictable result of forming a structure that aids in the prevention of the accidental removal of the structure, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following documents have structural features (interlocking securing members) which are similar to the applicant’s claimed invention; US-20130221658, US-20140265312, US-20150362108, US-20180080587, US-20190270561, US-2992018, and JP-2000310377.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
08/26/2021



/Matthew Troutman/           Supervisory Patent Examiner, Art Unit 3679